DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed October 28, 2020.
	Claims 1-31 and 60 are pending.  Claims 32-48 and 49-59 are withdrawn due to an election/restriction requirement.  Claims 1, 21 and 60 are independent.
Election/Restrictions
Applicant’s election without traverse of Invention I comprising claims 1-31 and 60 in the reply filed on June 21, 2022 is acknowledged.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on October 28, 2020, February 3, 2021, December 5, 2021 and May 10, 2022.  These IDSs have been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a phrase that can be implied (i.e. “Numerous embodiment of analog neural memory arrays are disclosed”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the memory system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 21-22, 26 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (U.S. 2016/0314843; hereinafter “Tseng”).
	Regarding independent claim 1, Tseng discloses a memory system (Fig. 2), comprising:
	an array of non-volatile memory cells (Fig. 2: 126) arranged in rows and columns (see page 3, par. 0046); and
	a logical cell comprising one or more non-volatile memory cells configured as coarse cells and one or more non-volatile memory cells configured as fine cells located in the same row of the array (see page 2, par. 0034).
	Regarding claim 2, Tseng discloses wherein the system is configured to program coarse cells using a coarse programming method and to program fine cells using a fine programming method (see page 2, par. 0034).
	Regarding claim 3, Tseng discloses wherein each of the non-volatile memory cells configured as coarse cells has a range of possible programmed current values that is greater than a range of possible programmed current values of each of the non-volatile memory cells configured as fine cells (The threshold distribution for coarse cell is wider than the threshold distribution for fine cells. See page 2, par. 0092).
	Regarding claim 10, Tseng discloses wherein the non-volatile memory cells are stacked-gate flash memory cells (see page 4, par. 0060 and 0062).
	Regarding independent claim 21, Tseng discloses a method of programming a logical cell comprising one or more non-volatile memory cells configured as coarse cells and one or more non-volatile memory cells configured as fine cells located in a row of an array of non-volatile memory cells (see page 2, par. 0034), the method comprising:
	programming the one or more non-volatile memory cells configured as coarse cells using a coarse programming method (see page 2, par. 0034); and
	programming the one or more non-volatile memory cells configured as fine cells using a fine programming method (see page 2, par. 0034).
	Regarding claim 22, Tseng discloses verifying a value programmed in the logical cell (see Abstract).
Regarding claim 26, Tseng discloses wherein the non-volatile memory cells are stacked-gate flash memory cells (see page 4, par. 0060 and 0062).
Regarding independent claim 60, Tseng discloses a memory system (Fig. 2), comprising:
	an array of memory cells (Fig. 2: 126) arranged in rows and columns (see page 3, par. 0046); and
a logical cell comprising one or more memory cells configured as coarse cells and one or more memory cells configured as fine cells located in the same row of the array (see page 2, par. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (U.S. 2016/0314843; hereinafter “Tseng”) in view of Dhotre et al. (U.S. 2021/0272639; hereinafter “Dhotre”).
	Regarding claim 9, Tseng discloses the limitations with respect to claim 1.
	However, Tseng is silent with respect to the non-volatile memory cells are split-gate flash memory cells.
	Similar to Tseng, Dhotre teaches a memory system (Fig. 3) comprising an array of non-volatile memory cells arranged in rows and columns (Fig. 3: 126) and the system is configured to perform a coarse programming and fine programming (see page 3, par. 0043).
	Furthermore, Dhotre teaches the non-volatile memory cells are split-gate flash memory cells (see page 6-7, par. 0084).
Since Dhotre and Tseng are from the same field of endeavor, the teachings described by Dhotre would have been recognized in the pertinent art of Tseng.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dhotre with the teachings of Tseng for the purpose of optimized programming scheme, see Dhotre’s page 4, par. 0052.
Regarding claim 25, Tseng discloses the limitations with respect to claim 21.
	However, Tseng is silent with respect to the non-volatile memory cells are split-gate flash memory cells.
	Similar to Tseng, Dhotre teaches an array of non-volatile memory cells arranged in rows and columns (Fig. 3: 126) and the system is configured to perform a coarse programming and fine programming (see page 3, par. 0043).
	Furthermore, Dhotre teaches the non-volatile memory cells are split-gate flash memory cells (see page 6-7, par. 0084).
Since Dhotre and Tseng are from the same field of endeavor, the teachings described by Dhotre would have been recognized in the pertinent art of Tseng.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dhotre with the teachings of Tseng for the purpose of optimized programming scheme, see Dhotre’s page 4, par. 0052.
Allowable Subject Matter
Claims 4-8, 11-20, 23-24 and 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, there is no teaching or suggestion in the prior art of record to provide the recited tuning cell.
	Regarding claim 7, there is no teaching or suggestion in the prior art of record to provide the recited logical cell further comprises one or more tuning cells in the same row, and wherein during a programming operation of the logical cell, the one or more tuning cells are programmed.
	Regarding claim 11, there is no teaching or suggestion in the prior art of record to provide the recited logical cell is located in a row between two or more isolation cells.
	Regarding claim 12, there is no teaching or suggestion in the prior art of record to provide the recited logical cell is located in a row between two or more strap cells.
	Regarding claim 13, there is no teaching or suggestion in the prior art of record to provide the recited logical cell is located in a row between two or more source line pulldown cells.
	Regarding claim 14, there is no teaching or suggestion in the prior art of record to provide the recited row comprises one or more isolation cells.
	Regarding claim 17, there is no teaching or suggestion in the prior art of record to provide the recited each row comprises one or more strap cells.
	Regarding claim 19, there is no teaching or suggestion in the prior art of record to provide the memory system is part of a neural network.
	Regarding claim 23, there is no teaching or suggestion in the prior art of record to provide the recited logical cell further comprises one or more non-volatile memory cells configured as tuning cells in the same row, and the method further comprises programming the one or more non-volatile memory cells configured as tuning cells using a tuning method.
Regarding claim 27, there is no teaching or suggestion in the prior art of record to provide the recited logical cell is located in a row between two or more isolation cells.
Regarding claim 28, there is no teaching or suggestion in the prior art of record to provide the recited logical cell is located in a row between two or more strap cells.
Regarding claim 29, there is no teaching or suggestion in the prior art of record to provide the recited logical cell is located in a row between two or more source line pulldown cells.
Regarding claim 30, there is no teaching or suggestion in the prior art of record to provide the memory system is part of a neural network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825